Citation Nr: 1338420	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  10-15 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Home Loan Eligibility Center in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a certificate of eligible for home loan benefits. 


REPRESENTATION

Appellant represented by: New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The appellant had honorable service in the National Guard and Army Reserves from February 1981 to February 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 decision of the Home Loan Eligibility Center in Winston-Salem, North Carolina (AOJ).  

The appeal is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record does not include a point statement from either the National Guard or the Reserves showing whether the appellant participated in drills or active duty for training in each of the six years that he was enlisted.  Such verification is required to determine the appellant's eligibility for a certificate for home loan benefits.  .  See 38 U.S.C.A. § 3701(a)(5)(A) (West 2002 & Supp. 2012); VA Guaranteed Loan Processing Manual, M26-1, 2.03.  The appellant's February 1987 discharge letter from the reserves states that in the future his military records would be stored at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC and any indicated additional sources and request a statement of the points accumulated for each year of the appellant's service for participation in drills, active duty for training, or other participation.  

If any statement received does not show points accumulated during the period from February 1981 to June 1985, contact the Adjutant General of New York and/or the appellant's National Guard unit (1st Squadron, 101st Calvary in Staten Island, New York) and request a statement of the appellant's service for participation in drills, active duty for training, or other participation while in the National Guard.  

If statements are not available from these sources, contact any other suggested sources to obtain the necessary point statements.  Point statements must clearly show the points earned for each of the Veteran's six years of service, and not just the total points earned during service.  

2.  If any benefit sought on appeal, remains denied, issue a supplemental statement of the case and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


